Case 19-03271-jw   Doc 16   Filed 07/12/19 Entered 07/12/19 12:39:21   Desc Main
                            Document      Page 1 of 9
               Case 19-03271-jw                         Doc 16       Filed 07/12/19 Entered 07/12/19 12:39:21                       Desc Main
                                                                     Document      Page 2 of 9
 Fill in this information to identify your case:
 Debtor 1               Michael Patrick Austin                                                                         Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$1100.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-03271-jw                          Doc 16       Filed 07/12/19 Entered 07/12/19 12:39:21                         Desc Main
                                                                     Document      Page 3 of 9
 Debtor                Michael Patrick Austin                                                      Case number


2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                     Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-03271-jw                          Doc 16          Filed 07/12/19 Entered 07/12/19 12:39:21                      Desc Main
                                                                        Document      Page 4 of 9
 Debtor                Michael Patrick Austin                                                         Case number

                          secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                          by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

 Name of               Estimated             Collateral              Value of         Amount of claims Estimated amount        Interest        Estimated
 creditor              amount of                                     collateral       senior to creditor's of secured claim    rate            monthly
                       creditor's                                                     claim                                                    payment to
                       total claim                                                                                                             creditor
                                                                                                                                               (disbursed by
                                                                                                                                               the trustee)




 Farmers
 Furniture             $999.00               Furniture               $500.00                     $0.00              $500.00       6.25%                        $10.00
                                                                                                                                               (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                                   Estimated amount of claim Interest rate       Estimated monthly payment
                                                                                                                                to creditor

 Ally Financial                      2015 Hyundai Genesis                                    $31,112.00              6.25%                                 $606.00
                                                                                                                                (or more)

                                                                                                                                Disbursed by:
                                                                                                                                   Trustee
                                                                                                                                   Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General


District of South Carolina
Effective May 1, 2019                                                               Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-03271-jw                          Doc 16       Filed 07/12/19 Entered 07/12/19 12:39:21                           Desc Main
                                                                     Document      Page 5 of 9
 Debtor                Michael Patrick Austin                                                        Case number

The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                        additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one



District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-03271-jw                          Doc 16       Filed 07/12/19 Entered 07/12/19 12:39:21                       Desc Main
                                                                     Document      Page 6 of 9
 Debtor                Michael Patrick Austin                                                        Case number

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


                  The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:




Name of creditor                                 Total amount to be paid on                Interest rate
                                                 the claim                                 (if applicable)

IRS (2013 & 2014 Tax Years)                      $6,376.00                                 6.25%




SC Department of Revenue                         $1,724.00                                 6.25%
(2013 & 2014 Tax Years)



Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. Trustee to pay $127.00 per month to the IRS.
Trustee to pay $34.00 per month to the SC Department of Revenue.
Provide a brief statement of the basis for separate classification and treatment. The subject tax returns (2013 & 2014) were not timely filed and,
therefore, neither dischargeable nor priority. As such, a separate classification is required in order to treat them in this Plan.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                          contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of Creditor              Description of leased                 Current installment            Estimated amount of         Estimated monthly
                               property or executory                 payment                        arrearage through month     payment on arrearage to be
                               contract                                                             of filing or conversion     disbursed by the trustee
 The Preserve
 at Spears
 Creek                         Rental Property                                      $1081.00                         $0.00                                  $0.00

                                                                                                                                (or more)

Insert additional claims as needed.


District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                               Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-03271-jw                          Doc 16       Filed 07/12/19 Entered 07/12/19 12:39:21                    Desc Main
                                                                     Document      Page 7 of 9
 Debtor                Michael Patrick Austin                                                       Case number

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

8.1 (a)
Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack thereof,
in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of action the
debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor or other
party in interest including, but not limited to, violations of applicable consumer protections codes and actions under 11 U.S.C.
§§542,543,544,547 and 548.
The confirmation of this plan may determine the character (secured, unsecured or priority), amount and timing of distribution
of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the plan, the
creditor must timely object to confirmation.
Debtor understands the following: (1) The obligations set forth in the plan, including the amount, method, and timing of
payments made to the Trustee or directly to creditors; (2) The consequences of any default under the Plan; and (3) That
debtor(s) may not agree to sell or sell property, employ professionals, incur debt (including modification of debt), or request
or agree to mortgage modification or other loss mitigation during the pendency of the case without the advance authorization
of the Bankruptcy Court.

8.1 (b) See language in 5.3.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X      /s/ Michael Patrick Austin                                             X
        Michael Patrick Austin                                                        Signature of Debtor 2
        Signature of Debtor 1

        Executed on           July 12, 2019                                           Executed on

 X      /s/ Eric S. Reed                                                       Date     July 12, 2019
        Eric S. Reed 7242
        Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                        Chapter 13 Plan                                                Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-03271-jw                      Doc 16             Filed 07/12/19 Entered 07/12/19 12:39:21           Desc Main
                                                                      Document      Page 8 of 9

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Michael Patrick Austin                                                                        Case No.   19-03271
                                                                                  Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on July 12, 2019, a copy of Notice of Opportunity to Object and Chapter 13 Plan was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.

 See attached mailing matrix.



                                                                                /s/ Eric S. Reed
                                                                                Eric S. Reed 7242
                                                                                Reed Law Firm, P.A.
                                                                                220 Stoneridge Drive, Ste 301
                                                                                Columbia, SC 29210
                                                                                803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
Label Matrix for Case   19-03271-jw
                 local noticing             Doc 16ATTORNEY
                                                      Filed   07/12/19
                                                           GENERAL           Entered
                                                                   OF THE UNITED STATES 07/12/19 12:39:21
                                                                                                  Ally FinancialDesc Main
0420-3                                                 Document           Page
                                                  DEPT OF JUSTICE ROOM 5111       9  of 9         200 Renaissance Ctr # B0
Case 19-03271-jw                                     10TH AND CONSTITUTION AVENUE NW                      Detroit MI 48243-1300
District of South Carolina                           Washington DC 20530-0001
Columbia
Fri Jul 12 12:31:41 EDT 2019
Michael Patrick Austin                               Capital One                                          Capital One Bank (USA), N.A.
325 Spears Creek Church Road, 904                    Attn: Bankruptcy                                     by American InfoSource as agent
Elgin, SC 29045-8108                                 Po Box 30285                                         PO Box 71083
                                                     Salt Lake City UT 84130-0285                         Charlotte, NC 28272-1083


Exeter Finance Corp                                  Exeter Finance LLC                                   Exeter Finance LLC, c/o AIS Portfolio Servic
Po Box 166008                                        P.O. Box 167399                                      4515 N Santa Fe Ave. Dept. APS
Irving TX 75016-6008                                 Irving, TX 75016-7399                                Oklahoma City, OK 73118-7901



(p)FARMERS FURNITURE                                 IRS                                                  LVNV Funding, LLC
ATTN CORPORATE CREDIT DEPT                           PO Box 7346                                          Resurgent Capital Services
PO BOX 1140                                          Philadelphia PA 19101-7346                           PO Box 10587
DUBLIN GA 31040-1140                                                                                      Greenville, SC 29603-0587


Mabt - Genesis Retail                                RICHLAND COUNTY                                      Eric S Reed
Attn: Bankruptcy                                     PO BOX 11947                                         Reed Law Firm, PA
Po Box 4477                                          Columbia SC 29211-1947                               220 Stoneridge Dr., Suite 301
Beaverton OR 97076-4401                                                                                   Columbia, SC 29210-8018


SC DEPARTMENT OF REVENUE                             (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE         William K. Stephenson Jr.
PO BOX 12265                                         PO BOX 8597                                          PO Box 8477
Columbia SC 29211-2265                               COLUMBIA SC 29202-8597                               Columbia, SC 29202-8477



The Perserve at Spears Creek                         US Trustee’s Office                                  U.S. Department of Education
325 Spears Creek Church Road                         Strom Thurmond Federal Building                      Ecmc/Bankruptcy
Elgin SC 29045-8299                                  1835 Assembly Street                                 Po Box 16408
                                                     Suite 953                                            Saint Paul MN 55116-0408
                                                     Columbia, SC 29201-2448

US ATTORNEYS OFFICE
JOHN DOUGLAS BARNETT ESQ
1441 MAIN STREET
STE 500
Columbia SC 29201-2897



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Farmers Furniture                                    SC EMPLOYMENT SECURITY COMMISION                     End of Label Matrix
Attn: Bankruptcy Department                          PO BOX 995                                           Mailable recipients     21
Po Box 1140                                          Columbia SC 29202                                    Bypassed recipients      0
Dublin GA 31040                                                                                           Total                   21
